Cite as 2016 Ark. 9


                   SUPREME COURT OF ARKANSAS.
                                         No.   CR-15-534


                                                  Opinion Delivered January   14, 2016
KIRK H. DEMEYER
                                APPELLANT
                                                  APPEAL FROM THE BAXTER COUNTY
V.                                                CIRCUIT COURT
                                                  [NO. 03CR-09-99]
STATE OF ARKANSAS
                                  APPELLEE HONORABLE JOHN R. PUTMAN,
                                           JUDGE

                                                  AFFIRMED.

                                       PER CURIAM


        In 2009, appellant Kirk H. Demeyer entered a negotiated plea of guilty to rape and

 was sentenced to a term of 480 months’ imprisonment. On February 10, 2015, Demeyer

 filed in the trial court a pro se motion seeking a copy at public expense of “all transcripts

 from the first appearance to the last hearing (error coram nobis hearing); also the hearing or

 appearances for my criminal charges.” He stated, without further explanation, that the

 material was needed to allow him to “amend his petition for postconviction relief.” The

 trial court denied the motion, and Demeyer brings this appeal. Because the trial court did

 not err in denying the relief sought, the order is affirmed.

        It is well settled that indigency alone does not require a trial court to provide a

 petitioner with free photocopying. McDaniel v. State, 2015 Ark. 229, at 3 (per curiam);

 Henderson v. State, 287 Ark. 346, 347, 699 S.W.2d 397, 398 (1985). To be entitled to a

 copy of a transcript or other written material at public expense, a convicted defendant must

 demonstrate to the court a compelling need for the transcript or other material to support a
                                    Cite as 2016 Ark. 9

specific allegation contained in a timely petition for postconviction relief. Williamson v.

State, 2015 Ark. 85, at 2 (per curiam). Unless a petitioner identifies some postconviction

remedy that is currently available to him and for which he needs the requested materials to

proceed, he has failed to meet his burden of demonstrating a compelling need. Wade v.

State, 2014 Ark. 492, at 4 (per curiam).

       Here, Demeyer made no showing in his motion that there was a particular

postconviction remedy available to him, and he failed to demonstrate that there was a

compelling need for the material he requested. In the section of his motion that instructs

him to list the reasons for the materials, he merely stated the materials he was requesting

without providing any reason for them. Accordingly, there was no ground on which the

trial court could properly grant the motion.

       Affirmed.

       Kirk H. Demeyer, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Kristen C. Green, Ass’t Att’y Gen., for appellee.




                                               2